Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 14, 1995 (People v Thomas, 218 AD2d 717), affirming a judgment of the Supreme Court, Kings County, rendered January 7, 1993.
*769Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Joy, Krausman and Florio, JJ., concur.